Exhibit 10.30

A G R E E M E N T

THIS AGREEMENT, made and entered into this 16th day December 2006 by and between
MOUNTAINEER PARK, INC. (hereinafter referred to as “Track”), which is licensed
by the West Virginia Racing Commission to conduct thoroughbred racing at the
Mountaineer Race Trace and Gaming Resort (hereinafter referred to as
“Mountaineer Park”), and MOUNTAINEER PARK HORSEMEN’S BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC. (hereinafter referred to as “HBPA”).

WITNESSETH:

WHEREAS, it is the mutual intent and purpose of the above parties to set forth
the basic agreement covering purse structure and other matters of mutual
interest and concern and to comply with West Virginia statutory requirements for
a contract; and

WHEREAS, the parties recognize the need for defining and describing the business
relationship between Track and HBPA so that they may direct the business of
thoroughbred horse racing at Mountaineer Park in the best interest of all
parties concerned.

NOW, THEREFORE, in consideration of the benefits and advantages accruing to each
of the parties hereto, do by these presents hereby agree, bind and obligate
themselves to each other as follows, to-wit:

1


--------------------------------------------------------------------------------


ARTICLE I

Definitions

1.             The term “purse schedule” shall mean the total daily distribution
for all races scheduled and conducted.

2.             The term “purse schedule distribution” shall mean the amount
allocated for each and every race based upon age, class, distance and type of
race.

ARTICLE II

HBPA Exclusive Bargaining Agent

1.             Exclusive Representation.  The Mountaineer HBPA is currently
recognized by the West Virginia Racing Commission and the Racing Association to
be the duly qualified and exclusive representative of the majority of the owners
and trainers of live thoroughbred horse racing, within the meaning of the
Interstate Horseracing Act (15 U.S.C. § 3001, et seq.) (the “Act”).  The Racing
Association shall only negotiate with the exclusive bargaining agent or
representative of the Mountaineer HBPA.  Any negotiation or discussion of the
terms and provisions of this Agreement, or any amendment thereto, or any
Agreement which shall supersede the terms and provisions of this Agreement with
any person, or entity or representative of an entity that is not the exclusive

2


--------------------------------------------------------------------------------


bargaining agent or representative of the Mountaineer HBPA shall constitute a
breach of this Agreement, provided that at such time the Mountaineer HBPA
remains the duly qualified and exclusive representative of the majority of the
owners and trainers of horses at Mountaineer Racetrack.  Furthermore, the Racing
Association shall not insert any term or provision which conflicts with the
Mountaineer HBPA’s exclusive representation of owners and trainers of live
thoroughbred racing into any contract or agreement arising out of the use of the
Racing Association’s facilities and/or participation in the live horse races
conducted at the Racing Association

The Racing Association agrees that it shall negotiate with and conduct any and
all business which is the subject of this Agreement and any matters reasonably
related to any provisions of this Agreement with the duly elected officers of
the Mountaineer HBPA or their duly designated representatives.

The HBPA agrees that it shall provide to the Racing Association, in writing, on
an annual basis, the names and addresses of each duly elected member of the
Mountaineer HBPA Board of Directors, the names and addresses of each duly
elected officer of the Mountaineer HBPA, and the names and addresses of each
representative duly designated by the Board of Directors of the Mountaineer
HBPA, who shall have the authority to negotiate with the Racing Association.

HBPA promises that it will exercise any and all authority to require its members
to comply, when possible, with the intent and terms of this Agreement.

3


--------------------------------------------------------------------------------


ARTICLE III

Racing Schedule

1.             During the term of this Agreement, Track shall each year use its
best efforts to conduct racing for 232 days and periodically provide schedules
to the HBPA, it being understood that (a) Track shall not be in breach of this
Agreement so long as it requests a license from the West Virginia Racing
Commission to conduct racing, and in fact conducts racing, for not less than the
minimum number of days required by the West Virginia racing statute, which is
currently 210  HBPA acknowledges that Track, consistent with its best efforts
commitment, would not be expected to conduct racing on more than six (6) days in
a calendar week and may cancel racing days based on inclement weather,
unavailability of horses or jockeys, and economic factors, including but not
limited to average daily export handle for any calendar quarter falling below
levels indicated on the following table:

 

 

Race Days
225 or fewer

 

Race Days
226 or more

 

2007

 

$

1,300,000

 

$

1,600,000

 

2008

 

$

1,365,000

 

$

1,680,000

 

2009

 

$

1,433,250

 

$

1,764,000

 

 

4


--------------------------------------------------------------------------------


Within seven (7) days of cancellation of a race day, Track shall reschedule such
race day and provide notice to HBPA of the rescheduled dates to the extent
necessary to achieve the minimum number of days required by the West Virginia
racing statute.  Track agrees, subject to availability of horses, to program no
less than ten (10) races per day for not less than eight months per year and not
less than nine (9) races per day for the remaining months of the year.

2.             Track agrees that it will not discontinue racing for a period of
more than one (1) three (3) week period in any calendar year, unless agreed upon
by the HBPA, except in the event of an act of God or other catastrophe, or
conditions beyond the foreseeable control of Track.

ARTICLE IV

Minimum Purse and Purse Scheduling

1.             The daily minimum purse schedule payable by Track during the term
of this Agreement shall be One Hundred Twenty-Five Thousand Dollars
($125,000.00) per day except as provided herein below.  It is mutually agreed
that, as far as possible and consistent with the foregoing, the principle of
“better purse for better horses” shall be followed in establishing the purse
payable for any one race.  Track further agrees that, if necessary, better
purses will be reduced to maintain minimum purse schedules.  Track may increase
or decrease the purse schedule in effect as of January 1 of each year by up to
20% during any calendar year.  The daily purse schedule as of January 1, 2007 is
deemed to be $160,000.  Any increase or decrease in purse schedule in excess of
20% during any calendar year shall be subject to the approval of HBPA.

5


--------------------------------------------------------------------------------


2.             Track will establish and publish a purse schedule distribution,
which shall show the purse schedule distribution planned for various classes of
horses at various distances.  Such schedule shall be updated as necessary.  Said
schedule with any amendments thereto shall be posted in the Racing Secretary’s
office.  In the event of a purse schedule distribution decrease, the purses for
bottom claiming races shall not be reduced unless the purses for all races are
also reduced (though not necessarily by the same percentage, if the decreased
percentage difference from the top to the bottom is more than 5% it will require
HBPA approval (excluding stakes races).  In the event of a purse schedule
distribution increase, the purses for all races shall be increased (though not
necessarily by the same percentage.  If the increased percentage difference from
the top to the bottom is more than 5%, it will require HBPA approval. (Excluding
stake races)

(a)           At such time as the Underpayment Money reaches Two Hundred
Thousand Dollars ($200,000) or below, Track and HBPA shall negotiate to decrease
the daily purse distribution in an attempt to avoid an overpayment.

3.             Purses for Stakes races shall not exceed, in the aggregate, 8% of
the total purses paid, from the purse account, in the immediately preceding
calendar year excluding the amounts paid for stake races and amounts received
for sponsorship of races unless otherwise authorized by HBPA. Track shall
determine the number of and purses for stake races and submit the stakes
schedule to HBPA for written comment.

6


--------------------------------------------------------------------------------


4.             Track agrees to pay purses back through not less than eight (8)
places.

5.             It is understood by both parties that purse schedules shall not
be in conflict with the rules of racing of the West Virginia Racing Commission
as presently constituted or amended.

ARTICLE V

Purse Funds

1.             During the term of this Agreement, Track shall pay purse monies:

(a)           as provided by state law; and

(b)           any additional percentage of the mutuel handle which may be
legislated and incorporated into the West Virginia Code during the period of
this Agreement, if specifically legislated for purses.

2.             In the event any Underpayment Money exists in the purse schedule
at the end of any calendar year, then said Underpayment Money shall be added to
the sum payable in purses for the next succeeding year.

3.             This is an agreement regarding the proceeds from video lottery
terminals as provided in West Virginia Code 29-22A-7(a)(6)

7


--------------------------------------------------------------------------------


ARTICLE VI

Revenue from Off-Track Betting and Telephone Wagering

1.             In the event the Track, HBPA or horsemen receive additional
revenue or payments from telephone wagering from whatever source derived,
whether as a result of legislation, by contract and/or modification of the rules
of the West Virginia Racing Commission, fifty percent (50%) of the telephone
wagering adjusted net revenues shall be retained by the Track and fifty percent
(50%) shall be allocated to purses.

2.             Revenue from live, export and import wagering will be distributed
in accordance with West Virginia Code.

3.             Revenue from Video Lottery Terminals will be distributed in
accordance with West Virginia Code.

ARTICLE VII

Condition Book

1.             HBPA represents that it has created a Condition Book Committee to
consult with horsemen concerning the conditions of racing and to make known to
Track the results of their consultations.  Track agrees that this Committee
shall have the right to meet with appropriate Track personnel to discuss and
comment on each condition book at least seventy-two (72) hours before printing
in order to permit Committee review, suggestions, and recommendations.  Track
will give due consideration to the Committee’s suggestions and recommendations.

8


--------------------------------------------------------------------------------


2.             The Condition Books will provide for bottom claiming prices not
to exceed those set forth in the table below:

 

Jan. — June 30, 2007

 

$

5,000

 

 

 

 

 

July 1,— December 31, 2007

 

$

5,000

 

 

TRACK RESERVES THE RIGHT TO RAISE THE BOTTOM CLAIMING PRICE TO $6,000 FOR THE
YEAR 2008.

ARTICLE VIII


RACING COMMITTEE/ARBITRATION

1.             Track and the HBPA shall organize and maintain a joint committee
(hereinafter the “Racing Committee”) to address issues related to and associated
with live racing at Mountaineer Race Track.  The HBPA and Track shall each
appoint three (3) representatives to the Racing Committee.  The Racing Committee
shall have no authority to alter the terms and conditions of this Agreement.

2.             In the event there is a disagreement between the parties as to
whether any party has complied with the terms or conditions in this Agreement,
then Track and the HBPA shall each choose an Arbitrator and the two Arbitrators
shall choose a third Arbitrator.  The Board of Arbitrators shall decide the
issues involved and each party agrees to be bound by the decision of the
arbitrations panel, provided, however, that the arbitrators’ decision shall not
be binding on the parties with respect to matters of Federal law.”

9


--------------------------------------------------------------------------------


ARTICLE IX

Stalls

1.             It is recognized by both parties that effective stall utilization
is important to Track management and that equitable allocation is essential to
the livelihood of horsemen.

2.             Track shall not discriminate in the allocation of stalls by
reason of HBPA membership or activity or condone its representatives or
employees discriminating in the allocation of stalls.

3.             Track shall make every effort to provide horsemen with fifteen
(15) days prior notice of the acceptance or rejection of stall applications and
may demand immediate confirmation from the horsemen of their intent to use
allotted stalls.

4.             A Stall Committee consisting of a Director of Racing, Racing
Secretary, and Association Steward shall hear any disputes regarding allocation
of stalls.

5.             Upon seven (7) days prior notice, Track shall have the right to
take from any horsemen any stall that management believes in good faith is not
being used for racing purposes.

10


--------------------------------------------------------------------------------


6.             Track shall permit accepted horsemen to use the stalls at its
racetrack barns and other facilities as they exist on the date hereof for
training purposes without charge for horses qualified to race at Mountaineer
Park.

7.             Track agrees to provide stall and shed row area with proper fill
within a reasonable time period, upon written request of HBPA.

8.             Any change in present stall application form that affects horse
or trainer eligibility for stalls shall be approved by HBPA.

ARTICLE X

Barn Area

1.             Barn area will be available to horsemen at all times and the
racetrack will be available to horsemen during scheduled training times
(including scheduled training times during the period racing is discontinued).

2.             HBPA recognizes an obligation of horsemen and backside personnel
to maintain the stable area in a sanitary condition, free from litter and other
foreign objects.  HBPA will use its best efforts to ensure that horsemen and
their employees fulfill their obligations in this regard. Track retains its
right to discipline (including removal) horsemen or their employees who fail to
obey Track’s published rules and regulations.

3.             Track shall maintain all barn area restroom facilities in a safe
and healthy environment.

11


--------------------------------------------------------------------------------


4.             During winter months, Track agrees to maintain both main roads
leading to and from the racetrack, between all barns and all horsemen parking
lots, for both training and racing purposes.  These roads are designated as the
road going past the rec hall/kitchen and the other road leading from the stable
gate.  Reasonable efforts before 7:00 a.m. will be made to keep these areas
salted and ice-free so as not to be hazardous to horses or backside personnel. 
Track further agrees to make necessary repairs to the backside and stall areas
as deemed necessary from the monthly inspection conducted.

ARTICLE XI

Racing Surfaces

1.             The Track Surface Committee consisting of two horsemen, two
jockeys, (appointed by their respective associations), the track superintendent,
a representative of the Racing Commission, the State veterinarian, a steward,
and a representative of Track shall meet pursuant to a published schedule to
assess track surface conditions and agree to any actions to be taken with
respect to maintenance of the racing surface.  Track shall maintain the Track in
accordance with the reasonable direction of the Track Surface Committee.

2.             Trainers shall, at reasonable times and upon reasonable notice to
the office of the Director of Racing, have the right to enter onto the track for
the purpose of determining the safety of the racing surface.

12


--------------------------------------------------------------------------------


ARTICLE XII

Paddock

HBPA may contract with a paddock blacksmith who shall not be deemed an employee
of Track or HBPA but an independent contractor, to be available in the paddock
for each race on each and every race day.  Track shall reimburse HBPA for the
cost of the blacksmith in an amount not to exceed $100 per live racing day

ARTICLE XIII

Fire and Liability Insurance

Track shall pay to HBPA annually, on or before May 15th of each year during the
term of this Agreement, the actual cost of the HBPA’s proportional assessment of
a policy of fire and hazard insurance (maintained by the national HBPA)covering
horses and tack belonging to horsemen.

Because of this payment for the Fire and Disaster Insurance Plan, the
Mountaineer HBPA shall indemnify and hold Racing Association harmless from and
against any damage, loss, action, judgment, cost or expense (including
reasonable attorneys’ fees) resulting from any claim, demand or cause of action
made or brought by a Horsemen for any loss covered by the Fire and Disaster
Insurance Plan.

13


--------------------------------------------------------------------------------


ARTICLE XIV

Dead Horse Removal

The cost of removing dead horses resulting from track-related injuries shall be
paid by the Track.  The cost of removing dead horses resulting from
non-track-related injuries shall be paid by one half by HBPA and one half by
Track.

ARTICLE XV

No Monopoly on Goods and Services

Track shall not establish or impose upon horsemen a monopoly, restriction or
requirement regarding the use of blacksmiths, feed men, track supplier,
veterinarians or other services customarily used by horsemen.  Track will permit
any supplier of commodities or services to enter the stable area; provided,
however, that such supplier of services or commodities has received a clearance
from management and the West Virginia Racing Commission, which will authorize
admission to the stable area.  Track agrees not to unreasonably withhold said
clearance.  Any owner or trainer stabled on grounds will be permitted at any
time to haul in hay or grain for his own use only.

14


--------------------------------------------------------------------------------


ARTICLE XVI

Personnel Identification

Track shall bear all expenses incurred for the preparation of the identification
badges to be worn by backstretch personnel on a first issue.  All lost badges
shall be paid for by the individual who loses the badge.

ARTICLE XVII

Tattooing of Horses

The cost of lip tattooing shall be borne by the owners or trainers of the horse
being tattooed and not by the Track or HBPA.

ARTICLE XVIII

HBPA Amenities

1.             Track shall provide a business office for the duly elected
representatives and officers of HBPA.

2.             Track shall provide temporary front-side parking consisting of
sixty-eight (68) spaces designated for trainers only.

3.             Track shall provide adequate parking, admission passes and
courtesies for horsemen.

4.             Track shall provide to HBPA two hundred twenty five (225) each
racing day during the week and two hundred fifty (250) on each racing day that
falls on a Saturday or Sunday.

5.             Track shall provide fifty (50) parking spaces for owners.

15


--------------------------------------------------------------------------------


ARTICLE XIX

Horsemen’s Bookkeeper

A Horsemen’s Bookkeeper shall be employed by the Track and shall be subject to
the policies generally applicable to Track’s employees.  The Horsemen’s
Bookkeeper shall perform those functions set forth from time to time by statute,
and Track shall provide such equipment as shall be reasonably necessary for the
performance of the Horsemen’s Bookkeeper’s statutory duties.

ARTICLE XX

Horsemen’s Bookkeeper Account

The following accounts shall be maintained by the Horsemen’s Bookkeeper in the
same bank in which such accounts are currently maintained, so long as such
bank’s fees for services remain competitive with other banks in West Virginia:

First Account - “Horsemen’s Daily Account” —The Horsemen’s bookkeeper shall
establish a checking account into which the following shall be deposited: (a)
purse money, stake fees; (b) any owner or trainer deposits; and (c) all moneys
received as a result of claims made by horsemen or owners in connection with the
races.  All of the funds in this account are recognized as being the sole
property of the horsemen, jockeys, etc., as reflected by the records maintained
by the Horsemen’s Bookkeeper.  Track agrees to deposit to the Horsemen’s Daily
Account each day the full amount due owners for purses earned that day.  Track
agrees to deposit all other Horsemen’s Bookkeeper Account deposits (i.e.,
claims, etc.) a minimum of once per week to the Horsemen’s Daily Account.  All
interest earned on this account will be considered the sole property of HBPA.

16


--------------------------------------------------------------------------------


Second Account - “Horsemen’s Reserve Account”—The Horsemen’s bookkeeper shall
establish and maintain a reserve account into which all Underpayment Money
(described above) shall be deposited.  All of said Underpayment Money shall be
used for purses.  In light of the fact that prior to the running of a race and
the transfer of funds from the Reserve Account to the Horsemen’s Daily Account,
the Underpayment Money is not due and payable to the horsemen, All interest
earned on this Underpayment Money shall be considered the sole property of Track
to the extent permitted by law.

ARTICLE XXI

HBPA Administrative Fund

Track agrees to pay to HBPA during the term of this Agreement an amount equal to
one-half percent (½%) of the total amount distributed for purses.  Said sums
shall be deemed as purse money but shall not be withheld or deducted from any
single purse, but deducted from the percent allocated to purses by the State. 
The sums due HBPA shall be paid by the end of each month.

17


--------------------------------------------------------------------------------


ARTICLE XXII

Security

Track agrees to provide and maintain reasonable security at its main gate and
such other gates providing ingress and egress to its stable areas.

ARTICLE XXIII

Starting Gate

1.             Track agrees to provide a minimum of ten (10) assistant starters
for each and every race and on each and every race day.

ARTICLE XXIV

Daily Meeting Figures

The pari-mutuel handle and purse distribution figures as well as the percentage
figures which represent the relationship between purses and the total of
pari-mutuel handle, shall be given to the HBPA office each day of a race meet in
progress.

ARTICLE XXV

Valuable Property Right

Track recognizes that the horses and participants in races and related events
occurring prior or subsequent to the running of a race are valuable property
rights belonging to the owners and trainers, and the Track will not produce or
exhibit still or motion pictures, videotapes, radio or television programs, or
authorize or license others to make or exhibit motion pictures or

18


--------------------------------------------------------------------------------


television programs of any of said events without prior consultation and written
agreement of the HBPA, it being understood, however, that (i) Track may use such
depictions for the promotion of Track’s business; and (ii) this provision is not
intended to affect the simulcasting, which is governed in all respects by the
parties’ separate agreement of this date concerning simulcasting.

ARTICLE XXVI

Invalidity of any Part of this Agreement

In the event any provision, item or clause of this Agreement or the application
thereof is held invalid, such invalidity shall not effect the remaining
provisions, items or clauses or application of this Agreement, and, to this end,
it is agreed by the parties that this Agreement is severable.

ARTICLE XXVII

Simulcasting

Simulcasting at the Track shall be governed by the West Virginia statutes and
the Federal Interstate Horse Racing Act of 1978.  A Simulcasting Agreement and
site approval executed simultaneously with this Agreement shall be a part of
this Agreement (Exhibit A).  To the extent there is a conflict between this
Agreement and the Simulcasting Agreement with respect to matters relating to
live racing, then the terms of this Agreement shall control.

19


--------------------------------------------------------------------------------


ARTICLE XXVIII

Term

The term of this Agreement shall commence January 1, 2007, and shall terminate
on December 31, 2009.  However, this Agreement is binding only during the
periods during which the Track is permitted to operate permitted activities as
defined in the Racetrack Video Lottery Act of 1994 as amended.

ARTICLE XXIX

Integration

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter contained herein and supersedes any prior
agreements between the parties hereto either oral or written.

WITNESS the following signatures:

 

MOUNTAINEER PARK, INC.

 

MOUNTAINEER PARK HORSEMEN’S BENEVOLENT AND PROTECTIVE ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Rose Mary Williams

 

/s/ Charles E. Bailey

By:

 

Rose Mary Williams

 

By:

 

Charles E. Bailey

Its:

 

Director of Racing

 

Its:

 

 

 

20


--------------------------------------------------------------------------------